343 F.2d 167
A. Z. SHOWS, Martine W. Bayol, Barbara R. Ballard, and E. Lena V. Roat, Appellants,v.Albertis S. HARRISON, Jr., Governor, Commonwealth of Virginia, Robert Y. Button, Attorney General, Commonwealth of Virginia, Milton C. Hickman, Commissioner, Commission of Fisheries, Commonwealth of Virginia, Ralph G. Louk, Commonwealth's Attorney, Fairfax, Virginia, Catherine Pullman, deceased, James F. Pullman, Catherine C. Pullman, Nettie Pullman Martyn, and Marriott Motor Hotels, Inc., Appellees.
No. 9760.
United States Court of Appeals Fourth Circuit.
Argued March 4, 1965.
Decided March 17, 1965.

Woodrow E. Faulkner, Washington, D. C. (Ralph R. Curry, Washington, D. C., and Joe L. Horne, New Orleans, La., on brief), for appellants.
Donald C. Crounse, Asst. Commonwealth's Atty., Fairfax County, Virginia, in support of motions of appellees to dismiss.
J. Strouse Campbell, Arlington, Va., for appellee Marriott Motor Hotels, Inc.
Richard N. Harris, Asst. Atty. Gen. of Virginia (Robert Y. Button, Atty. Gen. of Virginia, Henry C. Mackall and Pickett, Keith & Mackall, Fairfax, Va., and Herrell, Campbell & Lawson, Arlington, Va., on brief), for appellees Officials of Commonwealth of Virginia.
Before BOREMAN and J. SPENCER BELL, Circuit Judges, and LARKINS, District Judge.
PER CURIAM.


1
We affirm the district court's order dismissing this action for the reason that the pleadings do not set forth grounds for federal jurisdiction.


2
Affirmed.